In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 No. 06-17-00024-CR



        JAMES DAVID HAYNES, JR., Appellant

                          V.

          THE STATE OF TEXAS, Appellee



         On Appeal from the 5th District Court
                Bowie County, Texas
            Trial Court No. 14F0359-005




                     Per Curiam
                                         ORDER

       The clerk’s record in this appeal was filed on March 3, 2017, the reporter’s record was filed

on May 4, and the appellant’s brief was originally due June 7, 2017. This Court extended the

briefing deadline twice on the motions of Haynes’ appellate counsel, resulting in the most recent

due date of July 28, 2017. We informed counsel when we granted his second motion to extend

that further extensions would not be granted absent extraordinary circumstances. Haynes’ counsel

has now filed a third motion seeking an additional extension of the briefing deadline.

       We have reviewed counsel’s third motion to extend time and find a dearth of extraordinary

circumstances that would warrant an additional extension of the filing deadline. We have also

reviewed the case file and record on appeal. We have been provided with no compelling

information to convince us that this brief requires more time to prepare.

       The motion to extend time to file Haynes’ appellate brief is denied. We hereby order

counsel to file Haynes’ brief with this Court on or before August 18, 2017.

       IT IS SO ORDERED.


                                                 BY THE COURT

Date: August 1, 2017




                                                 2